*227RESOLUCIÓN
Por instrucciones de este Tribunal, el Procurador General presentó en 20 de enero de 1964 un pliego de cargos contra los abogados Héctor Lugo Bougal, Carlos Juan Iri-zarry y Enrique González, imputándoles conducta impropia e inmoral por determinadas actuaciones de éstos relacionadas con su intervención en el proceso seguido contra el Dr. Héctor Hoyos y su esposa Ana Torres. Parte de los antecedentes del asunto aparecen en Hoyos v. Tribl. Superior, 80 D.P.R. 633 (1958).
La vista de los cargos se celebró durante los días 22, 24 y 25 de junio de 1964. La transcripción de los testimonios consta de 487 folios. Las partes estipularon la admisión de evidencia documental, 20 exhibits de los querellantes y 28 de los querellados.
Considerada la prueba presentada, el Tribunal estima que el querellado Héctor Lugo Bougal incurrió en la conducta impropia que se le imputa, en los dos primeros cargos al referirse al Juez Superior, Hon. José Dávila Ortiz, en el curso de una vista en un recurso de hábeas corpus, y en el cuarto cargo, al hacer manifestaciones para la prensa y la radio exponiendo públicamente sus puntos de vista y comen-tarios sobre el proceso pendiente contra sus representados aunque fuesen hechas en contestación a manifestaciones de prensa y radio contrarias a sus clientes. El tercer cargo no fue probado y los cargos quinto y sexto al hacer prematura-mente ciertas afirmaciones en una demanda de daños y per-juicios resultaron carecer de importancia. En cuanto a los querellados Carlos J. Irizarry Yunqué y Enrique González, no estamos satisfechos de que se establecieran cumplida-mente los cargos que individualmente se les imputó, y, por tanto, se desestiman.
No existe justificación alguna para la conducta del Lie. Lugo Bougal al apostrofar al Juez Dávila Ortiz me-*228diante epítetos lesivos a la dignidad judicial y quien no estaba en condiciones de defenderse. Así lo admitió el propio querellado en su declaración ante el Tribunal y expresó que existía un clima de presión para la defensa, pero son estos momentos, precisamente aquellos en que el abogado debe conservar su serenidad y aplomo. Debe siempre tenerse pre-sente que contra cualquier actuación judicial que se estime errónea la propia ley proporciona el camino para revisarla. De paso sea dicho la prueba revela que la conducta del Juez Dávila Ortiz no se apartó de las normas de conducta moral y ética que se esperan de un magistrado.
Igualmente el Lie. Lugo Bougal admite que no fueron correctas sus actuaciones al incurrir en publicidad indebida. La ausencia de normas claras sobre este aspecto del ejercicio profesional requieren que expresemos terminantemente que un abogado debe litigar sus casos ante los tribunales y no en los periódicos u otros medios de publicidad. No debe publicar, hacer que se publique, ayudar o gestionar, directa o indirectamente, la publicación de reseñas sobre asuntos pendientes, incluyendo aquellos en la etapa de investigación. Cuando circunstancias realmente extraordinarias requieran el hacer manifestaciones debe limitarse a las constancias de los autos, sin hacer referencia a la prueba de que se dispone o los testigos que se utilizarán, ni al contenido de sus testimonios.
La conducta impropia del querellado Lugo Bougal merece la censura que ahora hacemos. Su franca admisión de los hechos y de las consecuencias lesivas de sus actuaciones a la ordenada e imparcial administración de la justicia, así como su previo historial limpio en la práctica de la profesión, han pesado en nuestro ánimo para limitarnos a una reprobación.
Lo acordó el Tribunal y firma el Señor Juez Presidente. Los Jueces Asociados Señores Blanco Lugo, Rigau y Ramírez *229Bages no están de acuerdo con esta resolución en lo que concierne al querellado Héctor Lugo Bougal; y expresan en voto aparte su criterio de que debe ser suspendido del ejer-cicio de la profesión.
[Fdo.] Luis Negrón Fernández Juez Presidente
Certifico:
[Fdo.] Joaquín Berrios Secretario
—O—
Voto separado de los Jueces Asociados Señores Blanco Lugo, Rigau y Ramírez Bages
San Juan, Puerto Rico, a 30 de junio de 1967
Consideramos que, en vista de la naturaleza de los cargos que se han encontrado probados de los presentados por el Procurador General contra el querellado Héctor Lugo Bougal, se justifica su separación del ejercicio de la profesión. Grave y altamente lesiva a la dignidad del Tribunal fue la actua-ción del querellado al referirse, en una sesión pública del tribunal, al Honorable José Dávila Ortiz como “un juez irres-ponsable”, “un juez fiscal”, “un juez de último cuño” y que en concierto con los fiscales Colón y Agrait había expedido “en la negrura y sombras de la noche” una orden que “res-pondía a su historial de fiscal pero no al propósito de la justicia.” Mayor significación cobra la gravedad de esta con-ducta cuando proviene de un abogado experimentado. Igual-mente el cargo sobre publicidad indebida — preparar y entre-gar manifestaciones escritas para la prensa y la radio co-mentando la prueba en un proceso criminal pendiente — es lo suficientemente serio para ameritar algo más que una censura.